DETAILED ACTION
Drawings
1.	The drawings were received on 3/4/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (US 8,517,357).
As per claim 1, Chapman discloses an apparatus (100) comprising:
an air spring assembly (104), including:
a damper body (110);
a damper rod (108) partially extending into the damper body, the damper rod able to move relative to the damper body (Col. 3, lines 53-57);
a piston (126), a portion of the damper body surrounded by the piston (110, 126);
and

an inner race wall portion connected to the piston (184);
an outer race wall portion (182) connected to a top surface of the damper body (The top half of the cylinder forms the top surface, 190);
at least one bearing member (186) disposed between the inner race portion and the outer race wall portion;
wherein the bearing allows for rotation of the damper body relative to the piston and the damper rod, preventing torsion from being transferred from the damper body to the piston and the damper rod (180).
As per claim 3, Chapman discloses the apparatus of claim 1, wherein the at least one bearing member allows inner race wall portion and the piston to move relative to the outer race wall portion and the damper body (Fig. 2).
As per claim 6, Chapman discloses the apparatus of claim 1, the piston further comprising:
a cylindrical flange portion (176);
wherein a portion of the cylindrical flange portion circumscribes the bearing and part of the damper body (176, Fig 3).
As per claim 8, Chapman discloses the apparatus of claim 1, the piston further comprising a two-piece piston assembly (126, 170).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3, 5-6, 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 4,555,096) in view of Chapman (US 8,517,357).
As per claim 1, Pryor discloses an apparatus (Title) comprising:
an air spring assembly (28), including:
a damper body (18);
a damper rod (24) partially extending into the damper body, the damper rod able to move relative to the damper body (Col. 3, lines 14-19);
a piston (44, 46, 48), a portion of the damper body surrounded by the piston (18, 48, Fig. 2);
and
a bearing (54) connected to the damper body and the piston, the bearing further comprising:
a top surface of the damper body (54, Fig. 2);
wherein the bearing allows for rotation of the damper body relative to the piston and the damper rod, preventing torsion from being transferred from the damper body to the piston and the damper rod (Abstract).  Pryor discloses a monolithic, low-friction bearing (Col. 2, lines 56-58), but does not disclose a bearing comprised of multiple moving parts.
Chapman discloses a gas spring and damper assembly comprising a bearing (180) further comprising:

an outer race wall portion (182) connected to a top surface of the damper body (The top half of the cylinder forms the top surface, 190);
at least one bearing member (186) disposed between the inner race portion and the outer race wall portion.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut-top bearing of Pryor by using a multi-part bearing assembly as taught by Chapman in order to support higher loads.
As per claim 3, Pryor and Chapman disclose the apparatus of claim 1.  Chapman further discloses wherein the at least one bearing member allows inner race wall portion and the piston to move relative to the outer race wall portion and the damper body (Fig. 2).
As per claim 5, Pryor and Chapman disclose the apparatus of claim 1.  Pryor further discloses the piston further comprising:
a groove (58, 60); and
a seal (52) disposed in the groove, the seal being in contact with the damper rod;
wherein the seal prevents air from leaking out of the air spring assembly as the damper rod moves relative to the damper body (Col. 2, lines 40-44).
As per claim 6, Pryor and Chapman disclose the apparatus of claim 1.  Pryor further discloses the piston further comprising:
a cylindrical flange portion (48);
wherein a portion of the cylindrical flange portion circumscribes the bearing and part of the damper body (48).

As per claim 9, Pryor discloses an air spring assembly (28) for a vehicle, including:
a damper body (18);
a damper rod (24) partially extending into the damper body, the damper rod able to move relative to the damper body (Col. 3, lines 14-19);
an inner piston (48), a portion of the damper body surrounded by the inner piston;
an outer piston (44) connected to the inner piston; and
a bearing (54) pressed between the damper body and the inner piston, the bearing further comprising:
a top surface of the damper body (54, Fig. 2); and
wherein the bearing allows for rotation of the damper body relative to the piston assembly and the damper rod, preventing torsion from being transferred from the damper body to the piston assembly and into the bellow (Abstract).  Pryor discloses a monolithic, low-friction bearing (Col. 2, lines 56-58), but does not disclose a bearing comprised of multiple moving parts.
Chapman discloses a gas spring and damper assembly comprising a bearing (180) further comprising:
an inner race wall portion (184) connected to the inner piston;
an outer race wall portion (182) connected to a top surface of the damper body (The top half of the cylinder forms the top surface, 190); and

As per claim 10, Pryor and Chapman disclose the air spring assembly of claim 9.  Chapman further discloses wherein the at least one bearing member allows the outer race wall portion and the damper body to move relative to the inner race wall portion, the inner piston, and outer piston (Fig. 2).
As per claim 12, Pryor and Chapman disclose the air spring assembly of claim 9.  Pryor discloses the inner piston further comprising:
a main body portion (48, 58, 60);
a groove (58, 60) integrally formed with the main body portion;
a seal (52) disposed in the groove, the seal being in contact with the damper rod such that the seal prevents air from leaking out of the air spring assembly as the damper rod moves relative to the damper body (Col. 2, lines 40-44); and
a cylindrical flange portion (58, 48) integrally formed with the main body portion;
wherein a portion of the cylindrical flange portion circumscribes the bearing and the damper body (54, 58, 58, Fig. 2).
7.	Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 4,555,096) in view of Chapman (US 8,517,357) and further in view of Ebert (EP 1300264).

wherein the flange portion is connected to the piston (Fig. 2).  Pryor does not disclose a plurality of flange portions.
Ebert discloses an air spring with the piston further comprising a plurality of flange portions (8d);
wherein each of the plurality of flange portions is connected to the piston (Fig. 3c).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve and axially extending wall of Pryor by connecting them with partitions as taught by Ebert in order to provide low-weight reinforcement.

    PNG
    media_image1.png
    590
    560
    media_image1.png
    Greyscale

As per claim 13, Pryor and Chapman disclose the air spring assembly of claim 12.  Pryor further discloses the outer piston further comprising: a flange portion (Fig. 2);
wherein the flange portion is connected to the cylindrical flange portion (Fig. 2).  Pryor does not disclose a plurality of flange portions.
Ebert discloses an air spring with the outer piston further comprising: a plurality of flange portions (8d);
wherein each of the plurality of flange portions is connected to the cylindrical flange portion (Fig. 3c).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve and axially extending wall of Pryor by connecting them with partitions as taught by Ebert in order to provide low-weight reinforcement.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.	Claims 1, 3, 5-6, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-16 of U.S. Patent No. 10,442,266 in view of Chapman (US 8,517,357).
Although the claims at issue are not identical, they are not patentably distinct from each other because Pniewski et al (US 10,442,266) discloses substantially the same invention except for minor differences in phrasing.  Pniewski et al does not disclose wherein the outer race wall portion is connected to a top surface of the damper body.  
Chapman discloses a gas spring and damper assembly comprising a bearing (180) further comprising: an outer race wall portion (182) connected to a top surface of the damper body (The top half of the cylinder forms the top surface, 190).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Pniewski et al mounting it on a top surface of the damper as taught by Chapman in order to support higher loads.
10.	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 of U.S. Patent No. 10,173,488 in view of Chapman (US 8,517,357).
Although the claims at issue are not identical, they are not patentably distinct from each other because Pniewski et al (US 10,173,488) discloses substantially the same invention except for minor differences in phrasing.  Pniewski et al does not disclose wherein the outer race wall portion is connected to a top surface of the damper body.  
Chapman discloses a gas spring and damper assembly comprising a bearing (180) further comprising: an outer race wall portion (182) connected to a top surface of the damper body (The top half of the cylinder forms the top surface, 190).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of Pniewski et al mounting it on a top surface of the damper as taught by Chapman in order to support higher loads.
Response to Arguments
11.	Applicant's arguments filed 11/21/2020 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Chapman, the applicant argues that:
“None of the bearing components 182,184 are located on top of the damper housing 106 of Chapman '357” (Page 11).

The top surface of the cylinder is may be interpreted as the surface covering the top half of the cylinder.  The bearing is directly attached to the top half of the cylinder.  In addition, the bearing is indirectly connected to the narrow end surfaces of the cylinder.

“Furthermore, the bearing 54 shown in Figure 2 of Pryor '096 is not connected to the strut body 18 or the tubular sleeve 48.  Rather, a plastic thrust washer 55 is positioned about rod 24 between bearing 54 and strut end 56. See Col. 2, Lines 58-60 of Pryor '096. Also, the bearing 54a shown in Figure 3 of Pryor '096 is not connected to the strut body 18a but is connected to the thrust washer 55a” (Pages 12-13).

Bearing (54) is connected to strut end (56).  The term “connection” does not require direct contact between two parts.  Even if it “direct attachment” were claimed, the combination of thrust bearing (54) and thrust washer (55) may be reasonably construed as forming the claimed bearing.  Thrust washer (55) is in direct contact with the end surface of strut body (18) as argued but not claimed.
Regarding the rejection of claims 7 and 13 under Pryor, Chapman and Ebert, the applicant argues that:
“Ebert '264 fails to teach any type of bearing” (Page 17).

Ebert is relied upon to teach a multi-part piston assembly, not bearing details.
The applicant’s other arguments are duplicates of those above.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shock absorbers
Kitamura et al (US 4,697,796).
Kato et al (US 4,392,638).
Cotter et al (US 4,248,454).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657